Exhibit 10.2

EXECUTION VERSION

AMENDED AND RESTATED GUARANTY AGREEMENT

THIS AMENDED AND RESTATED GUARANTY AGREEMENT (such agreement, as amended,
supplemented, restated or replaced from time to time, the “Agreement”) dated
May 4, 2010, effective as of May 21, 2010, is made by NEWSTAR FINANCIAL, INC., a
Delaware corporation (together with its successors and assigns, “NewStar”), as
the guarantor hereunder (in such capacity, the “Guarantor”), in favor of NATIXIS
FINANCIAL PRODUCTS INC. (formerly known as IXIS Financial Products, Inc.), as
Administrative Agent for the benefit of the Secured Parties under the Secured
Loan and Servicing Agreement (as defined herein) (in such capacity, the
“Administrative Agent”).

R E C I T A L S

WHEREAS, Guarantor previously entered into the Guaranty Agreement dated as of
August 26, 2005 (such agreement, as amended, supplemented, restated or replaced
prior to the effective date hereof, the “Existing Agreement”) in favor of the
Administrative Agent.

WHEREAS, NewStar has entered into that certain Amended and Restated Secured Loan
and Servicing Agreement, dated as of May 4, 2010, effective as of May 21, 2010,
by and among NewStar Short-Term Funding LLC, as the borrower, NewStar Financial,
Inc., as originator and servicer, MMP-7 Funding, LLC, as the lender, NATIXIS
Financial Products, Inc., as the administrative agent, and U.S. Bank National
Association, as trustee (as amended, supplemented, restated or replaced from
time to time, the “Secured Loan and Servicing Agreement”). Capitalized terms
used but not defined herein shall have the meanings provided in the Secured Loan
and Servicing Agreement.

WHEREAS, it is a condition precedent to the making of Advances by the Lender
under the Secured Loan and Servicing Agreement that NewStar shall have executed
and delivered the Existing Agreement.

WHEREAS, the Guarantor now wishes to amend and restate the Existing Agreement in
its entirety in order to document certain changes agreed to by the Guarantor,
Trustee, and Administrative Agent.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lender to make Advances under the Secured Loan and Servicing Agreement, the
Guarantor hereby agrees as follows:

SECTION 1. Unconditional Undertakings.

(a) The Guarantor hereby unconditionally and irrevocably undertakes and agrees
with and for the benefit of the Trustee on behalf of the Secured Parties to
cause the due and punctual performance and observance by the Borrower and its
successors and assigns of all of the terms, covenants, conditions, agreements
and undertakings on the part of the Borrower to be performed or observed under
the Secured Loan and Servicing Agreement and the other Transaction Documents,
including the full and punctual payment when due of all obligations of the
Borrower now existing or hereafter arising under the Secured Loan and Servicing
Agreement and the other Transaction Documents, whether for indemnification
payments, fees, expenses, post-petition



--------------------------------------------------------------------------------

interest or otherwise (such terms, covenants, conditions, agreements,
undertakings and other obligations being the “Borrower Obligations”), and agrees
to pay any and all expenses (including reasonable fees and expenses of counsel)
incurred by the Trustee and the Administrative Agent in enforcing any rights
under this Agreement.

(b) In the event that the Borrower shall fail in any manner whatsoever to
perform or observe any of the Borrower Obligations when the same shall be
required to be performed or observed under the Secured Loan and Servicing
Agreement or any such other document, then the Guarantor will itself duly and
punctually perform or observe, or cause to be duly and punctually performed or
observed, such Borrower Obligation, and it shall not be a condition to the
accrual of the obligation of the Guarantor hereunder to perform or observe any
Borrower Obligation that the Trustee or the Administrative Agent shall have
first made any request of or demand upon or given any notice to the Guarantor or
to the Borrower or their respective successors or assigns, or have instituted
any action or proceeding against the Guarantor or the Borrower or their
respective successors or assigns in respect thereof.

SECTION 2. Obligations Absolute.

The Guarantor undertakes that the Borrower Obligations will be performed or paid
strictly in accordance with the terms of the Secured Loan and Servicing
Agreement and the other Transaction Documents, regardless of any Applicable Law
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Trustee or the Administrative Agent with respect thereto. The
obligations of the Guarantor under this Agreement are independent of its
Borrower Obligations, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce this Agreement, irrespective of
whether any action is brought against the Borrower or whether the Borrower is
joined in any such action or actions. The liability of the Guarantor under this
Agreement shall be absolute and unconditional irrespective of:

(i) any lack of validity or enforceability of the Secured Loan and Servicing
Agreement or any other Transaction Document;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Borrower Obligations, or any other amendment or waiver of
or any consent to departure from the Secured Loan and Servicing Agreement or any
other Transaction Document, including, without limitation, any increase in the
Borrower Obligations resulting from additional Advances or otherwise;

(iii) any taking, exchange, release or non-perfection of any collateral, or any
taking, release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Borrower Obligations;

(iv) any manner of application of collateral, or proceeds thereof to all or any
of the Borrower Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Borrower Obligations or any other assets of the
Borrower;

(v) any change, restructuring or termination of the organizational structure or
existence of the Borrower;

 

2



--------------------------------------------------------------------------------

(vi) any other circumstance that might otherwise constitute a defense (other
than payment and performance) available to, or a discharge of the Borrower or
the Guarantor from, its obligations hereunder or under any other Transaction
Document.

This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Borrower Obligations, as
applicable, is rescinded or must otherwise be returned by the Trustee, the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy
or reorganization of the Borrower or otherwise, all as though payment had not
been made.

SECTION 3. Waiver.

The Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance, marshalling of assets and any other notice with respect to any of
the Borrower Obligations and this Agreement and any requirement that the
Trustee, for the benefit of the Secured Parties or any other Person, protect,
secure, perfect or insure any security interest or Lien or any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person or any collateral. The Guarantor further waives any rights of
set-off or counterclaim which it may have with respect to its obligations under
this Agreement.

SECTION 4. Subrogation.

The Guarantor hereby waives and releases all rights of subrogation against the
Borrower and its property and all rights of indemnification, contribution and
reimbursement from the Borrower and its property, in each case in connection
with this Agreement and any payments made hereunder, and regardless of whether
such rights arise by operation of law, pursuant to contract or otherwise.

SECTION 5. Representations and Warranties.

The Guarantor hereby represents and warrants as follows :

(a) Organization and Good Standing. The Guarantor has been duly organized and is
validly existing as a corporation, in good standing under the laws of the State
of Delaware, with all requisite organizational power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.

(b) Due Qualification. The Guarantor is duly qualified to do business as a
corporation, and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals.

(c) Power and Authority; Due Authorization; Execution and Delivery. The
Guarantor (i) has all necessary power, authority and legal right to (a) execute
and deliver this Agreement and the other Transaction Documents to which it is a
party, (b) carry out the terms of the Transaction Documents to which it is a
party, and (ii) has duly authorized by all necessary organizational action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party. This Agreement and each other Transaction
Document to which the Guarantor is a party have been duly executed and delivered
by the Guarantor.

 

3



--------------------------------------------------------------------------------

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Guarantor is a party constitutes a legal, valid and binding obligation
of the Guarantor enforceable against the Guarantor in accordance with its
respective terms, except as such enforceability may be limited by Insolvency
Laws and general principles of equity (whether considered in a suit at law or in
equity).

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
fulfillment of the terms hereof and thereof will not (i) conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the Guarantor’s
organizational documents or any Contractual Obligation of the Guarantor,
(ii) result in the creation or imposition of any Lien upon any of the
Guarantor’s properties pursuant to the terms of any such Contractual Obligation
other than this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceeding or investigation pending
or, to the best knowledge of the Guarantor, threatened against the Guarantor,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Guarantor is a party,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any other Transaction Document to which the Guarantor is a
party or (iii) seeking any determination or ruling that could reasonably be
expected to have Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders,
licenses or other actions of any Person or of any Governmental Authority (if
any) required for the due execution, delivery and performance by the Guarantor
of this Agreement and any other Transaction Document to which the Guarantor is a
party have been obtained.

(h) Information Accurate. Each item of information, financial statement,
document, book, record or report furnished or to be furnished at any time by the
Guarantor to the Administrative Agent in connection with this Agreement is or
will be accurate in all material respects as of its date or (except as otherwise
disclosed to the Administrative Agent at such time) as of the date so furnished,
and no such document contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary in order to make
the statements contained therein, in the light of the circumstances under which
they were made, not misleading.

(i) Ownership of Borrower. NewStar is the beneficial owner of one hundred
percent (100%) of the membership interests of the Borrower, subject to the
pledge of the membership interests of the Borrower to secured the Fortress
Notes.

 

4



--------------------------------------------------------------------------------

(j) Seniority of Obligations. The obligations of the Guarantor under this
Agreement do rank and will rank at least pari passu in priority of payment with
all other Indebtedness of the Guarantor. There is no Lien, and no other type of
preferential arrangement, upon or with respect to any of the properties or
income of the Guarantor, which secures debt of any Person, except as disclosed
on Schedule I attached hereto and made a part hereof.

SECTION 6. Covenants.

The Guarantor covenants and agrees that, until the later of the Termination Date
and the Collection Date, the Guarantor will, unless the Administrative Agent
shall otherwise consent in writing:

(a) Compliance with Law. The Guarantor will comply in all material respects with
all Applicable Law, with respect to it, its business and properties.

(b) Preservation of Organizational Existence. The Guarantor will preserve and
maintain its organizational existence, rights, franchises and privileges in the
jurisdiction of its formation, and qualify and remain qualified in good standing
as, a corporation, in each jurisdiction where the failure to preserve and
maintain such existence, rights, franchises, privileges and qualification has
had, or could reasonably be expected to have, a Material Adverse Effect.

(c) Reporting Requirements. Furnish to the Administrative Agent:

(i) within 45 days after the end of each fiscal quarter of the Guarantor,
unaudited balance sheets of the Guarantor, commencing September 30, 2005;

(ii) within 90 days after the end of each fiscal year of the Guarantor, audited
financial statements of the Guarantor, commencing December 31, 2005;

(iii) immediate written notice of the occurrence of each Termination Event and
each Unmatured Termination Event of which the Guarantor has knowledge or has
received notice. In addition, no later than five Business Days following the
Guarantor’s knowledge or notice of the occurrence of any Termination Event or
Unmatured Termination Event, the Guarantor will provide to the Administrative
Agent a written statement of the chief financial officer or chief accounting
officer of the Guarantor setting forth details of such event and the action that
the Guarantor has taken and proposes to take with respect thereto;

(iv) promptly after the sending or filing thereof copies (if any) of all reports
which the Guarantor sends to any holders of its equity interests, and copies (if
any) of all reports and registration statements which the Guarantor files with
the Securities and Exchange Commission or any national securities exchange;

(v) promptly after the filing or receiving thereof, copies of all reports and
notices, (if any), which the Guarantor or any consolidated affiliate files under
ERISA with the Internal Revenue Service or the Pension Benefit Guaranty
Corporation or the U.S. Department of Labor or which the Guarantor or any
consolidated affiliate receives from any of the foregoing or from any
multi-employer plan (within the meaning of Section 4001(a)(3) of ERISA) to which
the Guarantor or any consolidated affiliate thereof is or was, within the
preceding five years, a contributing employer; and

 

5



--------------------------------------------------------------------------------

(vi) such other information, documents, records or reports respecting the
financial condition of the Guarantor or any of its Affiliates as the
Administrative Agent may from time to time reasonably request.

(d) Interest Ownership of Borrower. NewStar shall be the owner of one hundred
percent (100%) of the membership interests of the Borrower, subject to the
pledge of the membership interests of the Borrower to secure the Fortress Notes.

SECTION 7. Governing Law, Consent to Jurisdiction, Waiver Jury Trial, Waiver of
Immunities.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW
PROVISIONS THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK). EACH OF THE PARTIES HERETO HEREBY
AGREES TO THE NON-EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

(c) Nothing in this Section shall affect the right of the Trustee or the
Administrative Agent to serve legal process in any other manner permitted by law
or affect the right of the Trustee or the Administrative Agent to bring any
action or proceeding against a Guarantor or its property in the courts of any
other jurisdictions.

(d) To the extent that the Guarantor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Guarantor
hereby irrevocably waives such immunity in respect of its obligations under this
Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 8. Amendments, Etc.

No amendment or waiver of any provision of this Agreement or consent to any
departure by the Guarantor herefrom shall be effective unless in a writing
signed by the Trustee and the Administrative Agent (and, in the case of any
amendment, also signed by the Guarantor), and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 9. Addresses for Notices.

All notices and other communications hereunder shall be in writing (which shall
include facsimile communication) and faxed or delivered, if to the
Administrative Agent, at its address at 9 West 57th Street, 36th Floor, New
York, New York 10019, Attention: Yazmin Vasconez and Evelyn Clarke, Facsimile
No. (646) 282-2361, if to NewStar, at its address at 500 Boylston Street,
Boston, Massachusetts 02116 or, as to any party, at such other address as shall
be designated by such party in a written notice to each other party. Notices and
communications by facsimile shall be effective when sent, and notices and
communications sent by other means shall be effective when received.

SECTION 10. No Waiver; Remedies.

No failure on the part of the Trustee or the Administrative Agent to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof nor shall any single or partial exercise of any right hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

SECTION 11. Continuing Agreement; Assignments under Secured Loan and Servicing
Agreement.

This Agreement is a continuing agreement and shall (i) remain in full force and
effect until the final payment and performance in full of the Borrower
Obligations and the payment of the Aggregate Unpaids in cash, (ii) be binding
upon the Guarantor and its successors and assigns, and (iii) inure to the
benefit of and be enforceable by, the Trustee, the Administrative Agent, and
their respective successors, transferees and assigns.

SECTION 12. Counterparts.

This Amendment may be executed in any number of counterparts (including by
facsimile or in portable document format (PDF)), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement.

 

7



--------------------------------------------------------------------------------

SECTION 13. No Novation.

This Agreement amends and restates the Existing Agreement. This Agreement shall
not effect a novation of the obligations of the parties under the Existing
Agreement, but instead shall be merely a restatement and, where applicable, an
amendment of the terms governing such obligations.

[Remainder of Page Intentionally Left Blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

NEWSTAR FINANCIAL, INC. By:   /s/ JOHN J. FRISHKOPF   Name: John J. Frishkopf  
Title: Treasurer

 

Consented and Agreed To By: NATIXIS FINANCIAL PRODUCTS, INC. By:   /s/ DAVID A.
POWAR   Name: David A. Powar   Title: Managing Director By:   /s/ ADAM W. TRUE  
Name: Adam W. True   Title: Managing Director, Senior Counsel

U.S. BANK NATIONAL ASSOCIATION,

not in its individual capacity but solely as Trustee

By:   /s/ KYLE HARCOURT   Name: Kyle Harcourt   Title: Vice President

[Amended and Restated Guaranty Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

The following documents each create a Lien on the property or income of the
Guarantor, which documents may be amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time and, with respect to
clauses (a)-(c) and (f)-(j), may be subject to true sale and non-consolidation
opinions:

(a) The Secured Loan and Servicing Agreement dated as of August 26, 2005 by and
among NewStar Financial, Inc., as the Originator and as the Servicer, NewStar
Short-Term Funding LLC, as the Borrower, MMP-7 Funding, LLC, (as successor by
assignment from MMP-5 Funding, LLC), as the Lender, NATIXIS Financial Products
Inc. (formerly known as IXIS Financial Products Inc.), as the Administrative
Agent, U.S. Bank National Association, a national banking association, not in
its individual capacity but as the Trustee, and the related transaction
documents.

(b) The Note Purchase Agreement dated as of November 19, 2008 by and among
NewStar Financial, Inc., as the Servicer and the Seller, NewStar Warehouse
Funding 2005 LLC, as the Issuer, each of the Investors and Liquidity Banks from
time to time party thereto and Citicorp North America, Inc., as the Note
Purchaser Agent, and the related transaction documents.

(c) The Third Amended and Restated Sale and Servicing Agreement dated as of
July 15, 2009 by and among NewStar Financial, Inc., as the Originator and the
Servicer, NewStar CP Funding LLC, as the Seller, each of the Conduit Purchasers,
Institutional Purchasers and Purchaser Agents from time to time party thereto,
Wells Fargo Securities, LLC (formerly known as Wachovia Capital Markets LLC), as
the Administrative Agent, U.S. Bank National Association, not in its individual
capacity but as the Trustee and Lyon Financial Services, Inc., not in its
individual capacity but as the Backup Servicer, and the related transaction
documents.

(d) The Master Equipment Lease Agreement dated as of January 14, 2005 by and
between Relational, LLC, as Lessor and NewStar Financial, Inc., as Lessee.

(e) The Note Agreement dated as of January 5, 2010 by and among NewStar
Financial, Inc., the Holders from time to time party thereto and Fortress Credit
Corp. not in its individual capacity but as the Administrative Agent, and the
Pledge and Security Agreement dated as of January 5, 2010 by and among NewStar
Financial, Inc., the subsidiaries of NewStar Financial, Inc. from time to time
party thereto and Fortress Credit Corp. not in its individual capacity but as
the Administrative Agent.

(f) The Sale and Servicing Agreement dated as of August 10, 2005 by and among
NewStar Trust 2005-1, as the Issuer, NewStar LLC 2005-1, as the Trust Depositor,
NewStar Financial, Inc., as the Originator and the Servicer, U.S. Bank National
Association, not in its individual capacity but as the Indenture Trustee, Lyon
Financial Services, Inc., not in its individual capacity but as the Backup
Servicer and Wilmington Trust Company, not in its individual capacity but as the
Owner Trustee, and the related transaction documents.



--------------------------------------------------------------------------------

(g) The Sale and Servicing Agreement dated as of June 8, 2006 by and among
NewStar Commercial Loan Trust 2006-1, as the Issuer, NewStar Commercial Loan LLC
2006-1, as the Trust Depositor, NewStar Financial, Inc., as the Originator and
the Servicer, U.S. Bank National Association, not in its individual capacity but
as the Trustee, Lyon Financial Services, Inc., not in its individual capacity
but as the Backup Servicer and Wilmington Trust Company, not in its individual
capacity but as the Owner Trustee, and the related transaction documents.

(h) The Sale and Servicing Agreement dated as of May 15, 2007 by and among
NewStar Commercial Loan Trust 2007-1, as the Issuer, NewStar Commercial Loan LLC
2007-1, as the Trust Depositor, NewStar Financial, Inc., as the Originator and
the Servicer, U.S. Bank National Association, not in its individual capacity but
as the Trustee, Lyon Financial Services, Inc., not in its individual capacity
but as the Backup Servicer and Wilmington Trust Company, not in its individual
capacity but as the Owner Trustee, and the related transaction documents.

(i) The Sale and Servicing Agreement dated as of January 7, 2010 by and among
NewStar Commercial Loan Trust 2009-1, as the Issuer, NewStar Commercial Loan LLC
2009-1, as the Trust Depositor, NewStar Financial, Inc., as the Originator and
the Servicer, U.S. Bank National Association, not in its individual capacity but
as the Trustee and Wilmington Trust Company, not in its individual capacity but
as the Owner Trustee, and the related transaction documents.

(j) Any future warehouse facility, term financing or securitization vehicle
implemented by NewStar Financial, Inc.